Citation Nr: 0101020	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO. 99-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1977.  The Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (the RO) denied a disability 
rating in excess of 70 percent for generalized anxiety 
disorder, residual of cerebral concussion with organic 
personality in April 1999  The RO also denied a total rating 
based upon individual unemployability due to service-
connected disabilities.  The veteran appealed the denial of 
the latter claim, presenting testimony on the matter during a 
hearing before the undersigned traveling member of the Board 
of Veterans' Appeals (the Board) at the RO in October 2000.  

Because the veteran did not perfect an appeal of the matter 
of entitlement to a disability rating in excess of 70 percent 
for generalized anxiety disorder, residuals of cerebral 
concussion, with organic personality, the Board has no 
jurisdiction over that matter.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991); 38 C.F.R. § 20.200 et seq. (2000).  In light of 
the Board's decision, the matter of an increased disability 
rating for generalized anxiety disorder will essentially be 
rendered moot in any event.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
generalized anxiety disorder, residual of cerebral 
concussion, with organic personality, rated as 70 percent 
disabling, and residuals of a right femur fracture with one 
inch of shortening, rated as 10 percent disabling.  The 
combined rating for the veteran's service-connected 
disabilities is 70 percent.

2.  The veteran's service-connected disabilities are 
sufficiently severe to preclude him from securing or 
following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected disabilities.  
The veteran's service-connected disabilities consist of:  
Generalized anxiety disorder, residual of cerebral 
concussion, with organic personality, rated as 70 percent 
disabling, and residuals of a right femur fracture with one 
inch of shortening, rated as 10 percent disabling.  The 
combined rating for the veteran's service-connected 
disabilities is 70 percent.  He maintains that he is unable 
to work as a result of his service connected disabilities.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual Background

A September 1976 service medical record indicates that the 
veteran was involved in a motor vehicle accident that month, 
and that he sustained closed head trauma and was admitted to 
the hospital in an unconscious state.  He also sustained a 
closed comminuted right femur fracture as a result of the 
motor vehicle accident.  

A May 1977 service psychology report indicates that the 
veteran was experiencing an adult situational reaction as a 
result of the motor vehicle accident, in which two people 
were killed and another sustained permanent head trauma 
injuries.  The veteran's maladaptive responses were 
characterized by mild depression, anxiety, lowered problem 
solving ability, and escape through alcohol abuse.  

A July 1979 VA radiographic report indicates that the 
veteran's right femur was healed and in satisfactory 
alignment.  

A January 1983 VA psychiatric examination resulted in an 
impression that the veteran had mild to moderate occupational 
impairment.  The veteran was referred for psychological 
evaluation. 

A February 1983 VA psychology evaluation report indicates 
that the veteran stated that he had not been the same since 
his in-service motor vehicle accident.  He was 32 years old 
and had had five jobs since 1976.  His jobs had been as a 
route salesman, in advertising for newspaper and television, 
and on an off shore oil rig.  He was currently unemployed but 
was to attend college to learn about heavy equipment.  He 
complained of poor recent memory, difficulty concentrating, 
poor temper control, anxiety, loss of control of emotions, 
and headaches.  After cognitive testing, etc., it was felt 
that the veteran had slight cognitive slowing and personality 
changes, resulting in moderate impairment.  

The veteran was VA hospitalized from June to July 1987 for 
generalized anxiety disorder with depression.  He stated that 
he was getting depressed and becoming anxious, that he was 
unable to sleep and to cope with the outside world, and that 
he was separated from his wife.  He was anxious, tense, 
uptight, and apprehensive, and his recent and remote memories 
and registration recall, counting, and calculation ability 
were fair, as was his general knowledge and abstract ability.  

The veteran was VA hospitalized from September to October 
1987 complaining of feeling tense, uptight, and of being 
unable to sleep or function, and of depression.  His mood was 
anxious and the assessment was dysthymic disorder.  He was 
given medication.  

The veteran was VA hospitalized in March 1988 for complaints 
of nervousness, depression, and inability to sleep.  His ex-
wife had stabbed a friend of his to death and the veteran 
felt guilty about it.  The veteran was to receive a final 
divorce from her in the near future.  He stated that he had 
only done odd jobs off and on and been working on his 
family's farm since service.  He was given medication with 
some resulting improvement.  

The veteran was VA hospitalized from January to February 1989 
for complaints of depression, anxiety, apprehension, and 
insomnia, and he admitted to feelings of suspiciousness and 
paranoia.  He had run out of his medications and was 
beginning to decompensate.  With medication, he showed 
significant improvement.  He was diagnosed with schizophrenia 
with organic brain syndrome.  

The veteran was VA hospitalized in October 1989 for 
complaints of hearing voices, seeing things, getting 
depressed, becoming paranoid, and being unable to sleep and 
unable to cope with the outside world.  Clinically, his 
insight and judgment were impaired and his recent and remote 
memory and registrational recall and counting and 
calculations were fair, as was his general knowledge.  His 
abstract ability was poor, his affect was inappropriate, his 
mood was depressed, and he had mood swings.  The assessment 
was schizophrenia with depressed and paranoid features.  He 
improved with medication and treatment and was discharged 
with a driving restriction since he was on Thorazine and 
Elavil.  

The veteran was VA hospitalized in June 1990 for complaints 
of nervousness, depression, and trouble sleeping.  He had a 
known diagnosis of schizophrenia, with organic brain syndrome 
and seizure disorder, secondary to head trauma.  Clinically, 
on admission, he was nervous, depressed, suspicious, 
forgetful, irritable, and concentrating poorly.  His speech 
was underproductive and overproductive depending on his mood, 
and he had flight of ideas.  His affect was inappropriate, he 
admitted to mood swings from depression to elation, and he 
expressed paranoid ideas.  His memory for recent events was 
impaired, as were his calculations.  Right to left 
orientation and constructional ability were fair, abstraction 
was impaired, and insight and judgment were impaired.  He was 
considered to be competent and to be able to return to 
prehospital activity.  He was said to be unemployed for six 
years now, secondary to his moderately severe social and 
industrial impairment.  He improved during hospitalization, 
with treatment.  He was noted to be unemployed and to have 
physical activity limitations in that no prolonged standing 
or walking was advised.  The diagnosis for the physical 
limitation problem was old healed fracture of the right femur 
with shortening of the right leg.  A right shoe lift was 
prescribed.

An August to September 1992 VA hospital discharge summary 
indicates that the veteran had a known diagnosis of 
generalized anxiety disorder with depressive features and 
moderate organic brain syndrome, and that he was admitted 
with an exacerbation of symptoms.  He complained of feeling 
tense and uptight most of the time, and of having associated 
feelings of depression with pessimism, low energy, low self 
interest, and low self esteem.  His insight and judgment were 
impaired, as was his abstraction ability and his memory for 
recent events, and he was forgetful.  He was placed on 
medications on admission and he continued to improve until he 
stabilized, and he was then discharged.  He was felt to have 
markedly severe social and industrial impairment.  It was 
noted that he was unemployed and unable to hold a job for six 
years now due to his nervous condition.  His prognosis was 
guarded.  

A January to February 1996 VA hospital discharge summary 
indicates that the veteran was separated from his wife and 
that he was admitted to the hospital due to insomnia, 
inability to function, poor memory, and a history of 
headache.  Clinically on admission, he was apprehensive and 
anxious and he had some difficulty in functioning.  His 
memory for recent events was somewhat impaired and his remote 
memory was fair.  He was treated with medication for 
hypertension and depression, and then he was later 
discharged.

An October 1996 VA hospital discharge summary indicates that 
the veteran was admitted to the medical service due to 
uncontrolled hypertension but that he wanted to be admitted 
to psychiatry because of depression, anxiety, nervousness, 
and irritability.  He was on the medical ward for several 
days and then he was transferred to psychiatry.  He 
complained of chronic anxiety, depression, and irritability.  
He stated that he used to be on medication but that it had 
not helped him.  He had been at a private hospital recently 
where he was put on Prozac which he felt did not help.  He 
was receiving Social Security benefits as well as 
service-connected disability compensation.  Clinically, he 
appeared his stated age, he was cooperative, his speech was 
clear, coherent, and relevant, and his mood was mildly 
anxious, depressed, and at times somewhat irritable.  He 
denied hallucinations and suicidal and homicidal ideation.  

A December 1998 VA hospital discharge summary indicates that 
the veteran complained of depression, trouble sleeping, mood 
swings, and nervousness.  He was divorced and had a diagnosis 
of severe mixed bipolar disorder with a history of organic 
brain syndrome.  On admission, he was nervous and depressed 
and exhibited poor concentration and irritability and his 
affect was inappropriate.  He admitted to auditory 
hallucinations and expressed paranoid ideas and his mood 
swung from depression to elation.  His orientation and memory 
were preserved and his insight and judgment were impaired.  
No suicidal or homicidal ideations were elicited.  The 
veteran stated that he had started drinking alcohol a year 
beforehand.  His calculations were impaired.  He reported 
that he frequently overspent money and did not manage his 
funds appropriately.  

He was placed on medications and observed in the locked ward.  
With improvement in his behavior and condition, he was 
granted privileges.  During hospitalization, he participated 
in the assigned activities and had continued improvement 
until such time as he had stabilized and was alert, 
cooperative, and had no elicitable suicidal or homicidal 
ideations.  He was considered to be incompetent and to have 
severe impairment in his social and industrial adaptability, 
and his prognosis was guarded.  

The veteran applied for a total rating based upon individual 
unemployability due to service-connected disabilities in 
December 1998.

During the hearing before the undersigned in Montgomery, 
Alabama in October 2000, the veteran indicated that he was a 
high school graduate.  He had worked on an offshore oil rig 
about 15 years ago, for one and a half years.  He left that 
job due to his nervous condition.  He had worked in a 
convenience store, but had difficulty keeping track of 
numbers.  He was on three medications for his psychiatric 
disability, which affected by making him drowsy.  Currently, 
he was living alone.  

The veteran testified that his right femur fracture caused 
him to walk with a slight limp.  He could stand only for five 
to eight minutes before experiencing problems.  

Pertinent Law and Regulations

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a).  A claim for 
a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  The court noted the following standard 
announced by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2000).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

At the outset of its discussion, the Board notes that the 
veteran has not worked in a number of years.  The question 
before the Board is whether his service-connected 
disabilities, standing alone, are sufficiently severe to 
produce unemployability in light of his education and work 
experience.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

In light of the 70 percent combined evaluation which is 
assigned for the veteran's service connected disabilities, 
the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a) are satisfied.  The 
question remains, however, whether these disabilities render 
him unable to obtain and retain substantially gainful 
employment.

The medical records which have been discussed in this 
decision portray a disability picture which is marked by 
psychiatric disability which is now severe and which has 
required periodic hospitalizations to stabilize the veteran 
on medication.  The medical evidence shows that veteran has 
had symptoms of anxiety, apprehension, and insomnia and that 
he can not always concentrate well.  Impaired judgment, 
memory, and recall, and several other significant areas of 
impairment have been found on repeated clinical evaluations.  
His medication evidently complicates his disability picture 
by causing him to be drowsy and by negatively affecting his 
concentration, according to his testimony.   

The veteran has not been gainfully employed in many years.  
He has been hospitalized eleven times since 1987 for 
psychiatric reasons.  The hospitalization report indicate 
that he cannot work due to his service-connected psychiatric 
disability.  Specifically, the June 1990 VA hospital 
discharge summary states that he was unemployed for six years 
due to social and industrial impairment.  On VA hospital 
discharge in September 1992, it was reported that for the 
past six years, he had been unable to hold a job due to his 
psychiatric disability.  During the veteran's most recent VA 
hospitalization in November and December 1998, he was placed 
in the locked ward and then later granted privileges, and on 
discharge he was felt to be incompetent, with a guarded 
prognosis.  Significantly, he was believed to have severe 
impairment in his social and industrial adaptability due to 
his service-connected psychiatric disability.  

Moreover, the veteran cannot engage in prolonged standing or 
walking due to his service-connected right femur fracture 
disability.  He has testified that he walks with a light limp 
and that he can stand only for five to eight minutes before 
experiencing increased right lower extremity symptomatology.

In light of the veteran's education, his work history, and 
the nature and current level of his service-connected 
disabilities, in particular the psychiatric disability for 
which he has been hospitalized on numerous occasions, the 
Board finds that he is unemployable due to his service-
connected disabilities.  Thus, a grant of a total disability 
rating based on individual unemployability due to service-
connected disabilities is warranted under the law.


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

